Citation Nr: 1119819	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-32 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, other than peripheral neuropathy.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a left hand disorder, other than peripheral neuropathy.

4.  Entitlement to service connection for a right hand disorder, other than peripheral neuropathy.

5.  Entitlement to service connection for a right foot disorder, other than peripheral neuropathy.

6.  Entitlement to service connection for a left foot disorder, other than peripheral neuropathy.

7.  Entitlement to service connection for a right knee disorder, other than peripheral neuropathy.    

8.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

9.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

11.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.  


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) above.    

In a brief received in September 2010, the Veteran expressed disagreement with a July 2010 rating decision issued by the RO.  However, the Board notes that no such rating decision is included in the claims folder.  To the extent that the Veteran has submitted argument relevant to a rating decision that is not included in the claims folder, the Board REFERS his statements to the RO for any appropriate action.   

FINDINGS OF FACT

1.  The Veteran has qualifying service in the Republic of Vietnam such that exposure to herbicide agents in service is presumed.  

2.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from a disorder affecting the left knee, other than peripheral neuropathy, which is also a disease associated with herbicide exposure as enumerated under 38 C.F.R. § 3.309(e).  In addition, the evidence of record does not show that a left knee disorder is otherwise related to his military service.   

3.  The preponderance of the evidence weighs against a finding that the Veteran is currently diagnosed with diabetes mellitus type II.

4.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from a disorder affecting the left hand, which is also a disease associated with herbicide exposure as enumerated under 38 C.F.R. § 3.309(e).  In addition, the evidence of record does not show that a left hand disorder is otherwise related to his military service.   

5.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from a disorder affecting the right hand, which is also a disease associated with herbicide exposure as enumerated under 38 C.F.R. § 3.309(e).  In addition, the evidence of record does not show that a right hand disorder is otherwise related to his military service.   

6.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from a disorder affecting the right foot, which is also a disease associated with herbicide exposure as enumerated under 38 C.F.R. § 3.309(e).  In addition, the evidence of record does not show that a right foot disorder is otherwise related to his military service, to include purported as a residual of alleged in-service frostbite.

7.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from a disorder affecting the left foot, which is also a disease associated with herbicide exposure as enumerated under 38 C.F.R. § 3.309(e).  In addition, the evidence of record does not show that a left foot disorder is otherwise related to his military service, to include purported as a residual of alleged frostbite in service.

8.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from a disorder affecting the right knee, which is also a disease associated with herbicide exposure as enumerated under 38 C.F.R. § 3.309(e).  In addition, the evidence of record does not show that a right knee disorder is otherwise related to his military service.

9.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from peripheral neuropathy of the left upper extremity.   

10.  The preponderance of the evidence weighs against a finding that the Veteran manifested acute or subacute peripheral neuropathy of the right upper extremity.  

11.  The preponderance of the evidence weighs against a finding that the Veteran's currently diagnosed peripheral neuropathy of the right upper extremity is a disease associated with herbicide exposure as enumerated under 38 C.F.R. § 3.309(e).  In addition, the evidence of record does not show that the Veteran's peripheral neuropathy is otherwise related to his military service or that peripheral neuropathy manifested to a compensable degree within a year of discharge.   

12.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from peripheral neuropathy of the left lower extremity related to presumed in-service herbicide exposure.  

13.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from peripheral neuropathy of the right lower extremity related to presumed herbicide exposure.   



CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  Diabetes mellitus type II was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

3.  A left hand disorder was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).   

4.  A right hand disorder was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).   

5.  A right foot disorder was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).   

6.  A left foot disorder was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).   

7.  A right knee disorder was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).    

8.  Peripheral neuropathy of the left upper extremity was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).   

9.  Peripheral neuropathy of the right upper extremity was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).   

10.  Peripheral neuropathy of the left lower extremity was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).   

11.  Peripheral neuropathy of the right lower extremity was not incurred in or aggravated by active military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

In April 2008 and June 2008 notice letters, the RO apprised the Veteran of the information and evidence necessary to substantiate his claims, which information and evidence that he was to provide, and which information and evidence that VA would attempt to obtain on his behalf.  

In this regard, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits for his claimed disorders, and described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  

In particular regard to Dingess notice requirements, the Board notes that the Veteran was advised how VA determines the disability rating and effective date once service connection has been established in both notice letters.  

Thus, in consideration of the foregoing, the Board concludes that the Veteran was provided with proper VCAA notice prior to the August 2008 rating decisions which denied his claims by way of the VCAA notice letters dated in April 2008 and June 2008.  

In making this determination, we recognize that the Veteran has asserted in the brief submitted in support of his appeal that he was improperly advised in the VCAA notice letters to provide evidence showing that his claimed conditions existed from military service to the present time, because he claims entitlement to service-connected compensation benefits for his claimed disorders on a presumptive basis, that is, as due to presumed in-service exposure to herbicide agents.  See Appellant's Brief received by the Board in August 2010, pages 4 through 5.  

However, upon review, we find that the Veteran's argument is without merit.  Although both of the aforementioned notice letters include the standard language requesting that the Veteran provide evidence showing that the condition existed from service to the present time, both letters also explain in their "What the Evidence Must Show" portion that the evidence must show three things: (1) an injury, disease, or event in service; (2) a current disability; and (3) a relationship between the disability and injury, disease, or event in service.  In its explanation of the third requirement, the RO wrote, in both letters, that VA may conclude that certain current disabilities were caused by service, even if there is no specific evidence proving this in the Veteran's particular claim.  The RO further explained that the cause of a disability is presumed for veterans who were exposed to certain herbicides, such as by serving in Vietnam, and have certain diseases.  We find that the notice provided regarding the Veteran's claims, particularly as it relates to the presumption of service connection for disabilities found to be associated with herbicide exposure, is sufficient.  

Moreover, it is clear from his Brief that the Veteran has actual knowledge of the evidence needed to substantiate his claims of service connection based on presumed herbicide exposure.  See also Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced that the appellant had demonstrated actual knowledge of the information and evidence necessary to establish the claim).

The Board further observes that the RO provided the Veteran with a copy of the above rating decisions, and the June 2009 SOC, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187. 

In regard to VA's statutory duty to assist, the Board notes that the Veteran's service treatment records (STRs) are included in the claims folder.  In addition, post-service treatment records adequately identified as relevant to the claims have been obtained, to the extent possible, and are associated with the claims folder.  All negative replies are included in the record.  

The Board observes that the Veteran reportedly filed a claim for Social Security disability benefits in the past.  See May 23, 2002, mental health treatment record.   However, no records from the Social Security Administration (SSA) related to the Veteran's claim for SSA disability benefits have been obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Nonetheless, the evidentiary record contains numerous VA treatment records comprising four volumes of the Veteran's claims folder.  Further, the Veteran has not indicated that he is/was unable to work due to any of his claimed disabilities.  See e.g., May 23, 2002, mental health treatment record.  Thus, because the records are not relevant to the claims adjudicated herein, a remand to attempt to obtain the Veteran's records from SSA is not necessary.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board further notes that no medical examination has been conducted or medical opinion obtained in connection with the claims.  However, as will be explained below, the credible and probative evidence preponderates against finding that the Veteran currently suffers from any disease which is enumerated as associated with presumed herbicide exposure and  which would account for any of his reported symptomatology involving the upper and lower extremities.  In addition, there is no evidence of a nexus relationship between the Veteran's claimed disorders and service.  Further, he is not shown to be currently diagnosed with diabetes mellitus or peripheral neuropathy of the lower extremities and left upper extremity.  Such evidence warrants the conclusion that a remand for an examination and/or opinion is not necessary to decide the claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Because in-service and post-service medical records provide no basis to grant these claims, as will be explained in greater detail below, and in fact do provide evidence against the claims, the Board finds no basis for a VA examination or medical opinion to be obtained.  

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein. 

II.  Service Connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although we have an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, the Veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In this case, the evidentiary record confirms that the Veteran served in the Republic of Vietnam from August 1969 to August 1970.  Thus, he has the requisite service in Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), and therefore, he is presumed by law to have been exposed to herbicide agents, to include Agent Orange, during service in the absence of affirmative evidence to the contrary.

Under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure. The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease. The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  

VA regulations provide that, if a veteran was exposed to a herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

The most recent issuance by the Secretary has added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See Final Rule, 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra, 1 Vet. App. at 57. 

A.  Left knee disorder

The Veteran seeks entitlement to service connection for a left knee disorder as secondary to in-service Agent Orange exposure.  See written statement submitted with the August 2008 VA Form 9.  

As noted above, the Veteran has the requisite service in Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), and is, therefore, presumed by law to have been exposed to herbicide agents, to include Agent Orange, during service in the absence of affirmative evidence to the contrary.

Nonetheless, the preponderance of the evidence weighs against the Veteran's claim because he is not shown to currently suffer from a disorder involving the left knee that is enumerated in the regulations as a disease associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  

In this regard, the Board notes that the Veteran's VA treatment records document his complaints of left knee pain.  For example, a primary care/urgent care note dated April 9, 2009, reveals that the Veteran presented to urgent care with complaints of left knee pain and swelling having lasted for one day and reported that such symptoms had been ongoing for many years.  The examining physician's assistant, after examining his knee, noted an assessment of left knee swelling associated with questionable gout.  However, it is notable that a definitive diagnosis apparently was never made.  Although the Veteran was to have a radiograph done later that day, as well as lab work, when he was called the next day he stated that he had forgotten to have bloodwork drawn and his knee swelling and pain had almost resolved completely.  

No subsequent or earlier treatment records included in the record show treatment for a clearly identified disorder that is manifested by left knee pain.  

Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Although the Veteran is competent to report his experience of left knee pain and his complaints are deemed credible, he, as a lay person, does not have the requisite qualifications or expertise to render a competent medical diagnosis of a disability which accounts for his knee pain in this particular case.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   

As explained above, the Board notes that it does not appear that the Veteran's left knee pain and swelling, as well as other symptoms, have been attributed to any particular disability by a competent medical professional.  It is observed that he has been diagnosed with numerous disabilities, which are reflected on a problem list from the VA North Texas Health Care System/Dallas VA Medical Center (VAMC) printed on June 29, 2009.  However, none is clearly shown to account for the his left knee symptomatology.  Even if we assume, however, that one of the many disabilities from which he suffers and receives treatment does account for his left knee pain and associated symptomatology, the Veteran is not shown to be diagnosed with any disorder which may affect the left knee and has also been determined by the Secretary to be associated with exposure to herbicide agents.  

It is further noted that the Veteran himself has not asserted, or otherwise indicated, that he is currently diagnosed with a disorder affecting the left knee that is associated with presumed exposure to herbicide agents other than peripheral neuropathy, which is separately discussed below.

Moreover, the Board notes that the Veteran does not contend, and the evidence does not show, that he has a left knee disorder that manifested during his period of active service, or to a compensable degree in the first post-service year.  The Veteran's STRs are devoid of any complaints, findings, or treatment for left knee problems and his lower extremities were clinically evaluated as normal at the August 1970 separation examination.  Also, the first indication of any left knee problems is many years after service.  Instead, the Veteran asserts that his left knee disorder is the result of presumed in-service herbicide exposure.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim and service connection for a left knee disorder is not warranted. 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Diabetes mellitus

The Veteran seeks service connection for diabetes mellitus as secondary to in-service Agent Orange exposure.  As noted, the evidentiary record confirms that he has the requisite service in Vietnam as defined by 38 C.F.R. § 3.307(a)(6)(iii), and therefore, he is presumed by law to have been exposed to herbicide agents, to include Agent Orange, during service in the absence of affirmative evidence to the contrary.

The Board notes that diabetes mellitus type II is enumerated in the regulations as a disease associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Nonetheless, the preponderance of the evidence weighs against the Veteran's claim because the evidence does not show that he is currently diagnosed with diabetes mellitus type II.

Upon careful review of the evidentiary record, the Board notes that there is no medical evidence which shows that the Veteran is diagnosed with diabetes.   

In this regard, the Board observes that the diagnosis of diabetes mellitus is not included on the problem list found in the VA treatment records.  Also, no clinical diagnosis, impression, assessment or finding of diabetes mellitus is included in the VA treatment records themselves.  

In addition, when the Veteran demonstrated a glucose level of 472 mg/dL in December 2006 or January 2007, which exceeded the normal glucose range of 70 to 109 mg/dL, it was written that no diabetes mellitus was present upon evaluation of the Veteran's endocrine system.  See e.g., January 2, 2007, VA critical care progress note.  

Further, the Veteran specifically denied taking any diabetic medication in November 2008.  See November 10, 2008, VA pre-procedure note.  While the Veteran's denial is not conclusive evidence because medication is not always needed to treat diabetes, it certainly lends further support to the finding that he does not currently suffer from diabetes mellitus.  It is notable that the Veteran made no mention of having diabetes at that time.    

Moreover, while review of the medical evidence contained in the evidentiary record shows that the Veteran has reported a positive family history for diabetes mellitus at various times, he has never reported having a personal medical history of diabetes mellitus to any medical professional.  See e.g., April 2005 VA treatment record.  

Although the Board recognizes that the Veteran seeks entitlement to service-connected compensation benefits for diabetes mellitus and he, as a lay person, is competent to report having received a medical diagnosis of diabetes mellitus, the Veteran has not provided evidence that he has been diagnosed with the disease by a competent medical professional.  We note that the Veteran made reference to the fact that the RO improperly rejected medical evidence from the North Texas Healthcare System verifying current treatment, examination, and diagnosis of diabetes mellitus; however, as stated above, review of the referenced records do not reveal a clinical assessment, impression, or finding of diabetes mellitus.  Further, the Veteran does not have the requisite medical training or expertise to diagnose his claimed disorder of diabetes mellitus.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board finds the competent medical evidence, which does not indicate that the Veteran is currently diagnosed with diabetes mellitus, more credible and of greater probative value than the Veteran's unsupported lay assertion in resolving the question as to whether he currently suffers from diabetes mellitus.  

Thus, for the foregoing reasons, the Board concludes that, although the Veteran is presumed to have been exposed to herbicide agents during his Vietnam service, he is not entitled to service-connected compensation benefits for diabetes mellitus because he is not currently diagnosed with the disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, because the preponderance of the evidence is against his claim, service connection for diabetes mellitus is not warranted.

C.  Left and right hand disorders

The Veteran seeks entitlement to service connection for disability of the left and right hands as secondary to in-service Agent Orange exposure.  See written statement submitted with the August 2008 VA Form 9.  

He has the requisite Vietnam service, and is therefore presumed by law to have been exposed to herbicide agents, to include Agent Orange, during service in the absence of affirmative evidence to the contrary.

Nonetheless, the preponderance of the evidence weighs against the Veteran's claims because he is not shown to currently suffer from a disorder affecting his left or right hand, as will be explained below.  In connection with his claim/appeal, he has indicated that he experiences left and right hand pain.  The Veteran, as a lay person, is competent to report his experience of bilateral hand pain and, although it does not appear that there are any current complaints documented in the treatment records included in the evidentiary record, there is nothing to indicate that his account of hand pain is not credible.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

The Board notes that it is not clear whether the Veteran's left and right hand pain has been attributed to any particular disability by a competent medical professional.  Although he has been diagnosed with numerous disabilities, the Veteran is not shown to have sought current treatment for hand pain and there is no indication that such symptomatology is attributable to any currently diagnosed disability reflected in treatment records and/or on the problem list (other than peripheral neuropathy).  Even if we assume, however, that one of the many disabilities from which the Veteran suffers and receives treatment does account for his bilateral hand pain, he is not shown to be diagnosed with any disorder which may affect the left and right hand and has been determined by the Secretary to be associated with exposure to herbicide agents.  

It is further noted that the Veteran himself has not asserted or otherwise indicated that he is currently diagnosed with a disorder affecting the hands that is associated with presumed exposure to herbicide agents, other than peripheral neuropathy.  That particular disability is separately discussed below.

Moreover, the Board notes that the Veteran's hand pain is not otherwise shown to have manifested during service or to a compensable degree in the year following separation from service.  The STRs are devoid of any complaints, findings, or treatment for hand problems and his upper extremities were clinically evaluated as normal at the August 1970 separation examination.  Also, the first indication of any hand problems is many years after service.  The Veteran further does not contend that he has a hand disorder that manifested during his period of active service, or to a compensable degree in the first post-service year.  Instead, he asserts that his hand disorder is the result of presumed in-service herbicide exposure.  

Although the Board recognizes that the Veteran seeks entitlement to service-connected compensation benefits for a hand disorder and he, as a lay person, is competent to report having received a medical diagnosis of a hand disorder, the Veteran has not provided evidence that he has been diagnosed with a hand disorder by a competent medical professional.  We note that he referred to the fact that the RO improperly rejected medical evidence from the North Texas Healthcare System verifying current treatment, examination, and diagnosis of his claimed disorders; however, review of the referenced records do not reveal a clinical assessment, impression, or finding of a current hand disorder.  Further, the Veteran does not have the requisite medical training or expertise to diagnose his claimed disorders.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, as stated above, even if we assume that one of the many disabilities from which the Veteran suffers and receives treatment does account for his bilateral hand pain, the medical evidence does not show that the Veteran is diagnosed with any disorder which may affect the left and/or right hand and has been determined by the Secretary to be associated with exposure to herbicide agents.  The Board finds the competent medical evidence more credible and of greater probative value than the Veteran's unsupported lay assertion.  
         
For the foregoing reasons, the Board concludes that the preponderance of the evidence weighs against the Veteran's claims, and service connection for a left and right hand disorder is not warranted. 

D.  Left and right foot disorder and a right knee disorder

The Veteran seeks entitlement to service connection for a left and right foot disorder, as well as a right knee disorder, as secondary to in-service Agent Orange exposure.  See written statement submitted with the August 2008 VA Form 9.  The theory that the Veteran's claimed bilateral foot disorder is related to in-service cold injury is also raised by the evidentiary record.  See VA primary care/urgent care note dated June 17, 2008.      

As noted above, the Veteran's Vietnam service invokes the presumption of exposure to herbicide agents, to include Agent Orange, during service in the absence of affirmative evidence to the contrary.  Nonetheless, the preponderance of the evidence weighs against his claims because he is not shown to currently suffer from a bilateral foot disorder or a right knee disorder that is also enumerated in the regulations as a disease associated with herbicide exposure.  

In this regard, the Board notes that the Veteran's VA treatment records document his complaints of bilateral foot pain.  For example, a primary care/urgent care note dated June 17, 2008, reveals that he presented for treatment with complaints of bilateral foot numbness reportedly since service.  However, the Veteran was not diagnosed with a disorder that would account for his bilateral foot pain at that time.  

It is also noted that the Veteran, in connection with this claim/appeal, has indicated that he experiences right knee pain.  Past treatment records included in the record document similar complaints.  

The Board notes that, although the Veteran is competent to report his experience of bilateral foot and right knee pain and his complaints are deemed credible, he, as a lay person, does not have the requisite qualifications or expertise to render a competent medical diagnosis of a disability which accounts for his foot and right knee pain in this particular case.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

Because treatment records do not appear to include any diagnoses of a bilateral foot disorder or a right knee disorder, despite the Veteran's complaints, it is not clear whether the Veteran's bilateral foot and right knee pain have been attributed to any particular disability by a competent medical professional.  It is observed that he has been diagnosed with numerous disabilities, which are reflected on a problem list from the VA North Texas Health Care System/Dallas VA Medical Center (VAMC) printed on June 29, 2009.  However, none are clearly shown to account for the Veteran's symptomatology.  Even if we assume, however, that one of the many disabilities from which the Veteran suffers and receives treatment does account for his bilateral foot and right knee pain, the Veteran is not shown to be diagnosed with any disorder which may affect the bilateral foot and right knee and has been determined by the Secretary to be associated with exposure to herbicide agents.  

It is further noted that the Veteran himself has not asserted or otherwise indicated that he is currently diagnosed with a disorder affecting the bilateral foot and right knee that is associated with presumed exposure to herbicide agents other than peripheral neuropathy, which is separately discussed below.

In further regard to the Veteran's complaints related to the right foot and the right knee, the Board observes that the evidentiary record indicates the symptomatology may be related to the Veteran's cardiovascular disorder.  Indeed, a July 1999 VA medical certificate reveals that the Veteran reported that he had begun to experience right leg and foot swelling after his heart catherization in 1997.  It appears that he is separately pursuing a claim for ischemic heart disease presumptively found to be associated with in-service herbicide exposure, as referenced in the Introduction portion of this decision.  However, the Board has no jurisdiction over that claim.   

Moreover, the Board notes that the Veteran does not contend, and the evidence does not show, that he has a right knee disorder which manifested during his period of active service, or to a compensable degree in the first post-service year.  The STRs are devoid of any complaints, findings, or treatment for right knee problems and his lower extremities were clinically evaluated as normal at the August 1970 separation examination.  Also, the first indication of any right knee problems is many years after service.  Instead, the Veteran asserts that his right knee disorder is the result of presumed in-service herbicide exposure.  

In regard to the feet, as noted above, the Veteran has asserted that he has had bilateral foot problems since service that he suspects is related to frostbite.  While he is competent to report that he experienced frostbite in service and has had bilateral foot problems since that time, his account is not deemed credible for the following reasons.  The STRs contain no references to the Veteran having suffered from frostbite and, as noted above, his lower extremities and feet were clinically evaluated as normal at separation from service.  Also, when he filed a claim for an unrelated disorder in 1977, approximately seven years after separating from service, he made no mention of having allegedly suffered from frostbite or having bilateral foot problems since service.  Indeed, the Veteran's first mention of frostbite affecting his feet came decades after separation from active service.    
  
For the foregoing reasons, the Board concludes that the preponderance of the evidence weighs against the Veteran's claims, and service connection for a bilateral foot and right knee disorder is not warranted. 

E.  Peripheral neuropathy of the right upper extremity

The Veteran seeks entitlement to service connection for peripheral neuropathy of the right upper extremity as secondary to in-service Agent Orange exposure.  See written statement submitted with the August 2008 VA Form 9.  

As noted above, the Veteran qualifies for the presumption of exposure to herbicide agents during service.  There is also evidence indicating that he is currently diagnosed with peripheral neuropathy of the right upper extremity.  Specifically, a June 2008 VA treatment record reveals that he presented for treatment with complaints of numbness and tingling below the elbow in the medial nerve distribution for one week.  After examination of his right upper extremity, the assessment was medial mononeuropathy and possible carpal tunnel syndrome.   

Nevertheless, the Veteran is not entitled to presumptive service connection based on herbicide exposure because his currently diagnosed peripheral neuropathy disorder is not a disease enumerated under C.F.R. § 3.309(e).  See McCartt v. West, 12 Vet. App. 164 (1999).  While acute and subacute peripheral neuropathy is listed as a presumptive disease associated with herbicide exposure under 38 C.F.R. § 3.309(e), Note (2) specifically defines acute and subacute peripheral neuropathy as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  

In the present case, the Veteran does not contend, and the evidence does not otherwise show, that he had neurological symptoms affecting the upper right extremity until many years after separation from service.  Thus, his currently diagnosed peripheral neuropathy of the right upper extremity clearly does not meet the requisite criteria under 38 C.F.R. § 3.309(e).     

Moreover, the evidence does not show that the Veteran's peripheral neuropathy of the right upper extremity manifested in service or to a compensable degree within one year after discharge.  The STRs are devoid of any complaints, findings, or treatment for neurological problems affecting the upper extremities, and show that the Veteran's upper extremities were clinically evaluated as normal at his August 1980 separation examination.  Indeed, the evidentiary record indicates that the Veteran did not develop neurological problems until many years after separation from active service, as previously noted.  

Thus, for these reasons, the Veteran is not otherwise entitled to service connection for peripheral neuropathy of the right upper extremity on either on a direct basis or on a presumptive basis for a chronic disease.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

Thus, the preponderance of the evidence weighs against the Veteran's claim, and service connection for peripheral neuropathy of the right upper extremity is not warranted.



F.  Peripheral neuropathy of the left upper extremity

The Veteran seeks entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to in-service Agent Orange exposure.  See written statement submitted with the August 2008 VA Form 9.  

As noted above, the Veteran qualifies for the presumption of herbicide agent exposure, but there is no evidence showing that he is currently diagnosed with peripheral neuropathy of the left upper extremity.  Indeed, current treatment records are devoid of any such clinical findings, impressions, or assessments.  

Although the Board recognizes that the Veteran seeks entitlement to service-connected compensation benefits for peripheral neuropathy affecting the left upper extremity and he, as a lay person, is competent to report having received a medical diagnosis of such a disorder, the Veteran has not provided evidence that he has been diagnosed with peripheral neuropathy of the left upper extremity by a competent medical professional.  We note that the Veteran made reference to the fact that the RO improperly rejected medical evidence from the North Texas Healthcare System verifying current treatment, examination, and diagnosis of his claimed disorder; however, as stated above, review of the referenced records do not reveal a clinical assessment, impression, or finding of a current peripheral neuropathy of the left upper extremity.  Further, the Veteran does not have the requisite medical training or expertise to diagnose his claimed disorder.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board finds the competent medical evidence, which does not indicate that the Veteran is currently diagnosed with peripheral neuropathy of the left upper extremity, more credible and of greater probative value than the Veteran's unsupported lay assertion.  

Thus, for the foregoing reasons, the Board concludes that, although the Veteran is presumed to have been exposed to herbicide agents during his Vietnam service, he is not entitled to service-connected compensation benefits for peripheral neuropathy of the left upper extremity because he is not currently diagnosed with the disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, because the preponderance of the evidence is against his claim, service connection for peripheral neuropathy of the let upper extremity is not warranted.

G.  Peripheral neuropathy of the lower extremities

The Veteran seeks entitlement to service connection for peripheral neuropathy of the lower extremities as secondary to in-service Agent Orange exposure.  See written statement submitted with the August 2008 VA Form 9.  

As noted above, he has the requisite service in Vietnam and is therefore presumed by law to have been exposed to herbicide agents.  However, there is no evidence showing that the Veteran is currently diagnosed with peripheral neuropathy of the lower extremities.  Indeed, current treatment records are devoid of any such clinical findings, impressions, or assessments.  

While the Board recognizes that the Veteran is shown to have complained of pain in the lower extremities, he typically described the pain as radiating from the low back down both legs.  See, e.g., prime urgent care note dated March 29, 2007.  He was diagnosed with a low back disorder at those times.  Thus, even if we assume that the Veteran's symptomatology is attributable to the diagnosis of peripheral neuropathy, the medical evidence indicates that such diagnosis is related to a low back disorder rather than presumed in-service herbicide exposure.  

In this regard, it is observed that the Veteran's STRs show that he complained of neurological symptoms affecting the lower extremities at various times during his period of active service.  However, again, such symptomatology was consistently attributed to a low back disorder at those times.  It is notable that service connection for a low back disorder has not been established and is not an issue currently on appeal.  See, e.g., rating decisions dated in May 1977, January 1999, and November 2007.  

Further, no competent medical professional has linked any symptomatology affecting the Veteran's lower extremities to his presumed in-service herbicide exposure.  

Although the Board recognizes that the Veteran seeks entitlement to service-connected compensation benefits for peripheral neuropathy affecting the lower extremities and he, as a lay person, is competent to report having received a medical diagnosis of such a disorder, the Veteran has not provided evidence that he has been diagnosed with peripheral neuropathy of the lower extremities by a competent medical professional.  We note that the Veteran made reference to the fact that the RO improperly rejected medical evidence from the North Texas Healthcare System verifying current treatment, examination, and diagnosis of his claimed disorders; however, as stated above, review of the referenced records do not reveal a clinical assessment, impression, or finding of a current peripheral neuropathy of the lower extremities.  Further, the Veteran does not have the requisite medical training or expertise to diagnose his claimed disorders.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board finds the competent medical evidence, which does not indicate that the Veteran is currently diagnosed with peripheral neuropathy of the lower extremities, more credible and of greater probative value than the Veteran's unsupported lay assertion.  

Thus, for the foregoing reasons, the Board concludes that, although the Veteran is presumed to have been exposed to herbicide agents during his Vietnam service, he is not entitled to service-connected compensation benefits for peripheral neuropathy of the lower extremities because he is not currently diagnosed with the disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, because the preponderance of the evidence is against his claims, service connection for peripheral neuropathy of the lower extremities is not warranted either on a direct basis or on a presumptive basis for a chronic disease or a disease associated with herbicide exposure.  38 C.F.R. §§ 3.303, 3.307, 3.309.

As with all the issues discussed above, the Board has considered that, under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims herein, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for a left knee disorder, other than peripheral neuropathy, is denied.

2.  Entitlement to service connection for diabetes mellitus is denied.

3.  Entitlement to service connection for a left hand disorder, other than peripheral neuropathy, is denied.

4.  Entitlement to service connection for a right hand disorder, other than peripheral neuropathy, is denied.

5.  Entitlement to service connection for a right foot disorder, other than peripheral neuropathy, is denied.

6.  Entitlement to service connection for a left foot disorder, other than peripheral neuropathy, is denied.

7.  Entitlement to service connection for a right knee disorder, other than peripheral neuropathy, is denied.    



[Continued on Next Page]

8.  Entitlement to service connection for peripheral neuropathy of the left upper extremity is denied.

9.  Entitlement to service connection for peripheral neuropathy of the right upper extremity is denied.

10.  Entitlement to service connection for peripheral neuropathy of the left lower extremity is denied.

11.  Entitlement to service connection for peripheral neuropathy of the right lower extremity is denied.  



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


